                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 17-CV-2441-MSK-STV

KB HOME COLORADO INC.,

       Plaintiff,

v.

PEERLESS INDEMNITY INSURANCE CO.,

       Defendant.


      OPINION AND ORDER ON JOINT MOTION FOR SUMMARY JUDGMENT


       THIS MATTER comes before the Court upon the parties’ Joint Motion for Summary

Judgment (## 25, 26), the Stipulated Facts (# 24), the parties’ Responses (## 27, 28), and the

parties’ Replies (## 29, 31). For the reasons that follow, the Plaintiff’s Motion is granted.

                                       I. JURISDICTION

       The Court exercises jurisdiction under 28 U.S.C. § 1332.

                                      II. BACKGROUND1

       This is a case in which the Plaintiff, KB Home Colorado Inc., seeks to recover insurance

benefits from Defendant Peerless Indemnity Insurance Co. KB Home is a general contractor that

built and sold condominium units at the First Creek Condominium development in Denver,

Colorado. Beginning in 2002 for the First Creek project, KB Home subcontracted with Metco

Landscape Inc. for landscaping work.




1
  The parties have submitted this joint motion for summary judgment on stipulated facts. Those
that are material are addressed in this summary, or where necessary in the analysis.

                                                 1
       At the beginning of their contractual relationship, the subcontracts required Metco to

maintain commercial general liability (CGL) insurance and to name KB Home as additional

insured. Beginning in 2007, the subcontracts created a “Wrap-Up Insurance Program” that

“relieved” Metco’s obligation to maintain CGL insurance in favor of KB Home for the duration

of the Wrap-Up. Participation in the Wrap-Up applied only to CGL insurance and did not affect

Metco’s obligation to maintain other types of insurance. The 2007 subcontract lasted for a year

and a half, the 2008 subcontract lasted for a year, and the 2009 subcontract was executed on

December 1, 2009. Though the 2009 subcontract does not specify the end of its term, the Wrap-

Up ended on November 30, 2010.

       Peerless issued Metco a CGL policy (the Policy) from 2012 to 2015. KB Home was not

listed as an insured. In October 26, 2014, during the term of the Policy, the First Creek Owners

Association sued KB Home in state court for construction defects. KB Home, in turn, filed

third-party claims against its subcontractors, including Metco. KB Home requested that Peerless

defend it. Peerless denied the request in August 2015, stating:

       The Commercial General Liability policy is not a substitute for a Performance
       Bond. It does not guarantee that the insured’s products or services will perform in
       a workmanlike manner, or whether they will perform in any particular manner, or,
       indeed, that they will perform at all. Accidents involving “bodily injury” or
       “property damage” to third persons are covered, but not reimbursement for the
       failure of the insured’s own products or services. It is the insured that bears the risk
       of repairing or replacing allegedly defective products or faulty workmanship, while
       the insurer bears the risk of damage to the property of others. Damages predicated
       or premised on the insured’s product or its work are not covered by the Policy. . . .

       While [the Peerless Policy] included a Blanket Additional Insured Contractors
       endorsement that provided a basis to extend additional insured status with respect
       to all persons with whom you have entered into a requirement to provide additional
       insured status, the contract that KB Home drafted and that Metco executed simply
       did not contain a requirement for Metco to maintain insurance coverage beyond the
       period in which Metco was performing work on the project.




                                                  2
(# 24-13 at 8, Ex. M at 518.) Peerless again denied coverage upon reconsideration for the same

reasons.

       In this action, KB Home seeks: (1) a declaratory judgment stating that Peerless is

obligated to defend KB Home (2) damages for Peerless’ breach of the implied covenant of good

faith and fair dealing, (3) damages for Peerless’ breach of contract based on KB Home’s status as

a third-party beneficiary of the Policy, (4) damages for a violation of C.R.S. §§ 10-3-1115, 1116

based on unreasonable delay of the claim, and various equitable remedies.

       The parties jointly move for summary judgment on a discrete issue — whether Peerless

had a duty to defend KB Home in the state court action. They have submitted stipulated facts

and exhibits (# 24), which the Court considers as the complete record on the issue.

                                   III. LEGAL STANDARD

       The purpose of a summary judgment motion is to assess whether trial is necessary. White

v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995). Federal Rule of Civil Procedure 56

provides for the entry of summary judgment if the parties’ evidentiary materials “show that there

is no genuine issue as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c). Here, the parties present a set of stipulated facts, and ask

the court to resolve an issue of law. Accordingly, no trial on the issue is required, and the Court

will apply the law to the evidence and the stipulations submitted.

                                       IV. DISCUSSION

       Both parties agree that Colorado law governs resolution of this dispute. In interpreting

the provisions of the Policy and its exclusions, the Court is mindful that Colorado law requires it

to construe them according to their ordinary language under ordinary principles of contract

interpretation. See Ace Am. Ins. Co. v. Dish Network LLC, 883 F.3d 881, 887 (10th Cir. 2018);



                                                 3
Cyprus Amax Minerals Co. v. Lexington Ins. Co., 74 P.3d 294, 299 (Colo. 2003). The Court

reads the policy as a whole, does not read its provisions in isolation, and strives to give effect to

the intent and reasonable expectations of the parties. See Cyprus Amax, 74 P.3d at 299.

Whenever possible, such intent is discerned from the policy itself. See Bengtson v. USAA

Property & Cas. Ins., 3 P.3d 1233, 1235 (Colo. App. 2000). The Court liberally construes a

policy’s coverage provisions to provide the broadest possible coverage. See Fire Ins. Exch. v.

Bentley, 953 P.2d 1297, 1300 (Colo. App. 1998).

       “An insurer seeking to avoid its duty to defend an insured bears a heavy burden.” To

avoid policy coverage, “an insurer must establish that the exemption claimed applies in the

particular case, and that the exclusions are not subject to any other reasonable interpretations.”

The duty to defend exists unless the insurer can establish that the underlying complaint’s

allegations are “solely and entirely within the exclusions” of the policy. “An insurer is not

excused from its duty to defend unless there is no factual or legal basis on which the insurer

might eventually be held liable to indemnify the insured.” Hecla Mining Co. v. N.H. Ins. Co.,

811 P.2d 1083, 1089 (Colo. 1991).

       The Court begins with the terms of the Policy. In effect from 2012 to 2015, it generally

states that Peerless “will pay those sums that the insured becomes legally obligated to pay as

damages because of bodily injury or property damage”, and imposes “the right and duty to

defend the insured against any suit seeking those damages.” (# 24-12 at 183, Ex. L at 479.)

The Policy also defines who is an insured. “If you are designated in the Declarations as [a]n

organization other than a partnership, joint venture or limited liability company, you are an

insured.” (# 24-12 at 191, Ex. L at 487.) Metco is listed in the declarations as a corporation, so

it is an insured. The Policy also includes as an insured “any person or organization, when you



                                                  4
and such person or organization have agreed in writing in a contract or agreement that such

person or organization be added as an additional insured on your policy, but only with respect to

liability for bodily injury or property damage [c]aused by your work performed for that

additional insured that is the subject of the written contract or agreement”. (# 24-12 at 177, Ex.

L at 473.) Construing this language in accordance with Colorado law, the Court finds that,

because KB Home is not listed, it is deemed to be an insured under the Policy only if: (1) there

was an agreement between Metco and KB Home that required Metco to add KB Home as an

additional insured on its CGL policies, (2) the subject of the agreement between KB Home and

Metco was Metco’s work for KB Home, and (3) the underlying state-court action alleges

property damage attributable to Metco’s work.

        The Court next turns to the agreements between Metco and KB Home. Between 2002

and 2007, when construction was ongoing, the contracts between Metco and KB Home required

Metco to list KB Home (and its employees) as an additional insured on its CGL policy “for the

entire term” of the subcontracts. (# 24-1 ¶ 10(a)–(b), Ex. A at 8; # 24-2 ¶ 10(a)–(b), Ex. B at

52.) As far as the Court can tell, it did so.

        Beginning in 2007, however, the contracts between Metco and KB Home changed. The

obligation to maintain KB Home as an additional insured on its CGL policy became “for the

entire Term of this Subcontract and thereafter”. (# 24-3 ¶ 14, Ex. C at 100; # 24-4 ¶ 14, Ex. D

at 132; # 24-5 ¶ 14, Ex. E at 182 (emphasis added).) The contracts also began to incorporate an

exhibit detailing the insurance requirements. Exhibit D required the endorsement in KB Home’s

favor to “include coverage arising out of both your ongoing and products/completed operations.”

(# 24-5 at 35, Ex. E at 209.)2 These provisions are found in Paragraph 14 of the 2007, 2008,


2
 Exhibit D to the contracts is not included in the parties’ reproduction of the 2007 contract.
Exhibit D to the 2008 contract reads slightly differently: “Such additional insured status should

                                                 5
and 2009 contracts. Additionally, the 2007, 2008, and 2009 contracts provided for a Wrap-Up

Insurance Program. (# 24-3 ¶ 14(a), Ex. C at 100; #24-4 ¶ 14(a), Ex. D at 132; # 24-5 ¶ 14(a),

Ex. E at 182.) The Wrap-Up Program replaced Metco’s obligation to maintain CGL insurance

in KB Home’s favor “for so long as the Wrap-Up remains in effect”, as the participation in the

Program served the same purpose. (# 24-3 at 28, Ex. C at 120; # 24-4 at 37, Ex. D at 161; # 24-

5 at 36, Ex. E at 210.) “At all other times, the provisions of Paragraph 14 will apply.” Id.

       “At all other times” indicates that Paragraph 14 is operative both before and after the

Wrap-Up Program, and because the Wrap-Up ended on November 30, 2010 (# 24-5 at 36, Ex. E

at 210), the Wrap-Up is really a nonstarter. Rather, Paragraph 14 of the 2009 contract

conclusively provides for Metco’s insurance obligations. And because Paragraph 14 (with the

incorporated Exhibit D) imposes the obligation both for the term “and thereafter”, and mandates

coverage for “completed operations”, the agreement between KB Home and Metco clearly

contemplates and requires Metco to designate KB Home as an additional insured for an

indefinite period into the future. Consequently, there was a contract in existence during the

Policy’s term that made KB Home an additional insured.

       The parties do not appear to contest that the subject of any of the contracts between KB

Home and Metco was Metco’s work for KB Home. Thus, the inquiry falls to the allegations in

the underlying state-court action. To be sure, a fair amount of the allegations in the complaint




be maintained continuously during the term of this Subcontract through no earlier than ten (10)
years after Work by Subcontractor on the Project is completed or terminated, whichever is later.”
(# 24-4 at 35, Ex. D at 159.) Because the contracts all contain an integration and merger clause
affirming that each agreement constitutes “the entire and integrated agreement between the
parties” and “supersede[s] all prior negotiations, representations, or agreements, either written or
oral”, the Court views Exhibit D to the final 2009 contract (quoted above) as the operative
provision. (# 24-3 ¶ 34(e), Ex. C at 112; # 24-4 ¶ 34(e), Ex. D at 144; # 24-5 ¶ 34(e), Ex. E at
194.) Importantly, either version of Exhibit D would support the Court’s decision.

                                                 6
are not geared toward landscaping work, which is what Metco performed for KB Home. But the

complaint does allege that various condominiums suffer from the following contruction defects:

       1.    Grading and Drainage

             a.   Non-compliant grading adjacent to the foundation.

             b.   Non-compliant management of concentrated flows.

             c.   Drainage bounded by concrete flatwork.

             d.   Grading settled, exposing unprotected foundation insulation and causing
                  insulation to pull away from buildings.

(# 24-10 ¶ 45, Ex. J at 272–73.) Though the Court is strictly confined to the allegations in the

complaint under Colorado law, United Fire & Cas. Co. v. Boulder Plaza Residential LLC, 633

F.3d 951, 961 (10th Cir. 2011), the Court finds that it is arguable that grading and drainage are

aspects of landscaping work. The proper course for Peerless here would have been to undertake

its duty to defend and, to the extent landscaping work is unrelated to grading, seek a declaration

excusing it from KB Home’s defense on such grounds.

                                       V. CONCLUSION

       For the foregoing reasons, the parties’ Joint Motion for Summary Judgment (# 26) is

GRANTED and the Court finds that Peerless had a duty to defend KB Home based on the

Policy. Within 21 days the parties shall jointly advise the Court as to whether a trial is

necessary.

       Dated this 7th day of March, 2019.

                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Senior United States District Judge

                                                 7
